Title: The Committee of Secret Correspondence: Certificate for Silas Deane, [2 March 1776]
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Deane, Silas


[March 2, 1776]
We the underwritten, being the Committee of Congress for secret Correspondence, do hereby certify whom it may concern, that the Bearer, the Honourable Silas Deane Esquire, one of the Delegates from the Colony of Connecticut, is appointed by us to go into France, there to transact such Business, commercial and political, as we have committed to his Care, in Behalf and by Authority of the Congress of the thirteen united Colonies. In Testimony whereof we have hereunto set our Hands and Seals at Philadelphia, the second Day of March 1776.
B FranklinBenja HarrisonJohn DickinsonJohn JayRobt Morris
